Citation Nr: 0706985	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
condition, to include idiopathic scoliosis of the lower 
thoracic spine, spondylolisthesis, degenerative disc disease, 
and facet degeneration of the low back with radicular 
features of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the veteran's claim of 
entitlement to service connection for low back disorder with 
radicular features.  The veteran perfected a timely appeal of 
this determination to the Board.

In September 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


FINDINGS OF FACT

1. In a rating decision dated in March 2000, the RO denied 
the veteran's claim of service connection for a low back 
disorder, and that decision became final.

2. A June 2005 letter relates to an unestablished fact 
necessary to substantiate the veteran's service connection 
claim for a back condition.

3. Any current spondylolisthesis, degenerative disc disease, 
facet degeneration of the low back, or radiculopathy is not 
related to the veteran's period of service. 

4. The veteran's idiopathic scoliosis preexisted his period 
of service, and was not aggravated by his service.

5. An additional medical opinion is not warranted by the 
medical complexity or controversy involved in the instant 
appeal.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
previously denied claim of service connection for a back 
condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2006). 

2. A back condition, to include idiopathic scoliosis of the 
lower thoracic spine, spondylolisthesis, degenerative disc 
disease, and facet degeneration of the low back with 
radicular features of the left lower extremity, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1132, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3. An independent expert medical opinion is not required to 
resolve the veteran's claim.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
June 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was 
provided to the veteran by VA in a September 2006 letter.  
However, as the Board concludes below that a preponderance is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, private 
post-service treatment records, VA medical treatment records, 
a medical opinion from the veteran's private physician, a VA 
medical opinion, a lay statement from the veteran's wife, the 
veteran's and his wife's testimony before the Board at his 
hearing, the veteran's social security disability records, 
and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II. New and Material Evidence

In a rating decision dated in March 2000, the RO denied the 
veteran's claim of service connection for a low back disorder 
on the basis that the veteran had not shown the existence of 
a current disability related to his period of service, and 
that decision became final.

Even though the RO in its March 2005 Statement of the Case 
adjudicated the veteran's low back condition claim de novo, 
the Board must first determine that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, the veteran has submitted evidence in 
the form of a letter dated in June 2005 from Dr. D., in which 
Dr. D. opined that the veteran developed disc disease during 
his service that was related to a current low back disorder.  
As this letter is new evidence that a current disability is 
related to the veteran's period of service, and thus relates 
to an unestablished fact necessary to substantiate the 
veteran's previously denied claim, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's previously denied service connection claim for a 
low back condition.

III. Service Connection

The veteran argues that he is entitled to service connection 
for a back condition, which includes idiopathic scoliosis of 
the lower thoracic spine, spondylolisthesis, degenerative 
disc disease, and facet degeneration of the low back with 
radicular features of the left lower extremity.

A. Factual background

The veteran testified at his September 2006 Board hearing 
that he first injured his back in service by lifting a large 
cooking pot.  The veteran has also submitted a written 
statement from his wife dated in June 2004, which asserts 
that the veteran's back problems began in 1977, while he was 
on active duty.

The veteran's entrance examination indicates no spine or back 
condition, and evaluation of the spine was normal.

The veteran's service medical records indicate that he was 
treated in July 1978 for complaints of cramping feelings in 
the back, with a history of muscle strain from lifting, which 
he had been experiencing for three weeks off and on.  
Examination of the veteran's spine in July 1978 revealed 
significant scoliosis of the thoracic and lumbar spine, with 
hypertrophied left paraspinal muscle.  Due to the veteran's 
scoliosis, he was referred to the Medical Board.

The September 1978 report of the Medical Board indicates the 
following: that the veteran was seen for evaluation of 
intermittent low back distress; that he reported no prior 
significant history other than mild occasional left lumbar 
pain following exertion; that several weeks before the 
veteran had noted more acute onset with moderate spasm in the 
left lower extremity that had resolved with symptomatic and 
conservative care; and that the veteran's family history was 
significant in that his sister had a "curve of the back".  
The Medical Board's physical examination revealed a normal 
gait with a level pelvis, mild right thoracolumbar curve of 
the spine that was well-compensated, a mild right rib hump 
and left lumbar prominence of approximately one-half inch on 
forward flexion, the curve appearing flexible to manual 
examination, neurologic examination unremarkable, with no 
tenderness over vertebral spines, and no noted café au lait 
spots.  Laboratory data included plain upright films of the 
veteran's lumbar and thoracic spine, which demonstrated a 
right thoracolumbar curve from approximately T-8 to L-1 with 
26 degrees curve and only slight pedicle rotation.  The 
Medical Board's opinion was that the veteran was unfit for 
full duty, that he did not meet the minimum standards for 
enlistment or induction, that he was unfit for duty by reason 
of physical disability, and that his physical disability was 
neither incurred in, nor aggravated by, a period of active 
military service.  A diagnosis of idiopathic scoliosis, 
moderate, compensated, currently asymptomatic, existing prior 
to entry into service, and not service aggravated, was given 
to the veteran.

The earliest post-service treatment records available are 
dated in July 1994.  In October 1994, the veteran was treated 
for tenderness and muscle spasms of his thoracic spine.

January 2000 diagnostic tests showed degenerative disc 
disease and facet degeneration of the L4-5 and L5-S1, with a 
grade I spondylolisthesis of L4 and L5, and scoliosis of the 
thoracic spine.

The veteran was afforded a VA spine examination in April 
2001.  On examination the veteran gave a history of chronic 
lower back pain for many years, with complaints of pain 
radiating down his left lower extremity.  Mild to moderate 
spasms of the paraspinal muscles of the lumbar spine were 
noted, as well as some decreased pinprick sensation in the L5 
dermatomal pattern of the left lower extremity.  The veteran 
was diagnosed as having chronic lumbosacral strain/sprain 
syndrome with some radicular features.

On private examination of his spine in December 2003, the 
veteran reported an approximate 6 month history of 
progressive low back pain with radiation into the bilateral 
into the bilateral lower extremities.  He also reported that 
he had a chronic history of low back pain, but that it was 
always without radicular symptoms.  Specifically, the veteran 
complained of pain coursing across the buttock region down 
the lateral thighs to the level of the feet, which was 
associated with numbness and paresthesias in his legs, and 
weakness.  The veteran was given an electromyography (EMG) 
examination, which was most consistent with paraspinal nerve 
root irritation.  He was diagnosed as having degenerative 
joint and disc disease, and lumbosacral sprain/strain 
syndrome with myofascitis.

Private diagnostic tests in December 2003 revealed disc space 
narrowing with spurs in the lower cervical spine and S-shaped 
scoliosis with disc space narrowing at L5-S1, and arthritis 
in the lower posterior facets.

On private examination in March 2004, the veteran was noted 
to have decreased sensation to his right lower extremity 
involving the anterior thigh, with tingling in his leg and 
toes.  He was diagnosed as having painful degenerative disc 
disease, L2 through S1.

On May 2004 private examination, the veteran stated that his 
pain was located equally between his low back and his right 
leg.  The veteran was diagnosed as having right lower 
extremity radiculopathy and multi-level degenerative disc 
disease L2 through S1.

On June 2004 private examination, the veteran was noted to 
have mild tenderness with palpation over the right sacroiliac 
joint, with the left normal, and to have diminished sensation 
to pinprick and vibration over the L4-5 distribution of the 
right lower extremity, compared to the left.  The veteran was 
diagnosed as having a progression of paraspinal nerve root 
irritation from December 2003 to demonstrate lateralization 
to the right with predominantly L4-5 involvement.  It was 
noted that with the demonstration of polyphasicity on EMG 
examination, there was a more chronic nature to the 
radiculopathy.  The veteran was also diagnosed as having 
degenerative joint and disc disease and lumbosacral 
sprain/strain syndrome with myofascitis.

On orthopedic examination in October 2004, the veteran was 
found to have evidence of minor disc bulges in his lumbar 
spine, which the examiner opined was typical for someone of 
his age and size.  The examination was negative for 
clinically significant lumbodisc pathology, spinal stenosis, 
or radiculopathy.

The veteran submitted a letter dated in June 2005 from Dr. 
D., in which Dr. D. opined that the veteran developed disc 
disease during his service which could account for his 
current symptomatology.  In support of his opinion, Dr. D. 
noted that while the veteran did not suffer pain at entry 
into service, his pain was present on a frequent and 
significant basis within ten months of entry.  Dr. D. also 
noted that at the time of the veteran's service, it was 
impossible to ascertain the nature of his vertebral discs, as 
magnetic resonance imaging (MRI) technology was not available 
and aside from plain radiography, no diagnostic studies were 
performed.  Dr. D. further noted that the veteran's symptoms 
were abrupt in onset, relatively severe and persistent.  Most 
importantly, according to Dr. D., the veteran experienced leg 
spasms in service, which implicates discogenic disease as the 
precipitating factor in his disability and resultant 
discharge from the service.  Dr. D. noted that recent MRI 
testing revealed that the veteran had disc disease that 
likely originated in service, citing a December 2004 MRI that 
revealed multiple disc bulges at L2-L3, L4-L5, L5-S1, and 
disc desiccation at L2-L3 and L4-L5.

The veteran was afforded a VA spine examination in August 
2006.  On examination, it was noted that the veteran walked 
with a cane, reported constant low back pain, and 
demonstrated very limited low back motion.  After examining 
and interviewing the veteran and reviewing the claims folder, 
the VA examiner opined that the veteran's current lumbosacral 
spine degenerative disc disease had absolutely no 
relationship to the claimant's military service.  The 
examiner based this opinion primarily on the veteran's 
history following military service, which involved working as 
a crane operator for several years after service, and working 
as a janitor for several more years, both of which, according 
to the VA examiner, the veteran would not have been able to 
manage with chronic low back pain and/or sciatica.  The 
examiner also noted that there was absolutely no evidence 
that the veteran had any difficulties with his low back until 
some time in 2003, and that the veteran's low back disorder 
in no way resembled that described in military service 
records.  According to the examiner, the Medical Evaluation 
Board report did not clearly describe any sciatic symptoms, 
and the leg pain described in that report involved the left 
leg, whereas the veteran's current sciatica clearly involved 
only the right leg.  Also, the examiner noted that the 
Medical Board report did not describe any disc disease noted 
at plain film examination of the lumbosacral spine.  The VA 
examiner diagnosed the veteran as having degenerative disc 
disease of the lumbosacral spine, of no relationship to any 
low back disorder noted during military service.  The 
examiner further noted that there was no medical evidence 
that would support idiopathic scoliosis being the cause of 
degenerative disc disease of the spine, and opined that there 
was no relationship of any idiopathic scoliosis to the 
veteran's current degenerative disc disease of the 
lumbosacral spine.

B. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  The presumption is rebutted by clear and 
unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1132.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim.

First, the long period of time between the veteran's 
separation from service and his first post-service medical 
treatment for his back weighs against his service connection 
claim.  There are no post-service medical records until the 
1990s, and the first recorded diagnosis of degenerative disc 
disease is in January 2000, more than 20 years after the 
veteran's separation from service.

Second, the opinion of the August 2006 VA examiner weighs 
heavily against the veteran's claim.  The Board notes Dr. 
D.'s June 2005 opinion that the veteran developed disc 
disease during service, which caused his present 
symptomatology. Dr. D. based his opinion on the veteran's 
"relatively severe and persistent" symptoms abruptly 
beginning during service, but failed to explain why the 
veteran was subsequently able to work as a janitor and crane 
operator despite such persistent and severe disc disease 
symptoms, or why the veteran did not seek treatment for these 
symptoms until many years after service.

The Board also notes the conflicting opinions of Dr. D. and 
the August 2006 VA examiner with respect to the veteran's 
symptoms of radiculopathy during service.  Dr. D. opined that 
the most important indication that the veteran suffered disc 
disease during service was that he experienced leg spasms, 
which, according to Dr. D., implicated discogenic disease as 
the precipitating factor in his disability and resultant 
discharge from the service.  However, according to the VA 
examiner, the Medical Evaluation Board report did not clearly 
describe any sciatic symptoms, and the leg pain described in 
that report involved the left leg, whereas the veteran's 
current sciatica involved only the right leg.

The Board notes that the record is conflicting as to the 
onset date of any radiculopathy in the veteran, and as to in 
which leg there was radiculopathy: on April 2001 examination, 
the veteran complained of pain radiating down his left lower 
extremity, and some decreased pinprick sensation in the L5 
dermatomal pattern of the left lower extremity was noted; on 
private examination of his spine in December 2003, the 
veteran reported an approximate 6 month history of 
progressive low back pain with radiation into the bilateral 
lower extremities, and that he had a chronic history of low 
back pain, but that it was always without radicular symptoms; 
on private examination in March 2004, the veteran was noted 
to have decreased sensation to his right lower extremity 
involving the anterior thigh, with tingling in his leg and 
toes; on May 2004 private examination, the veteran stated 
that his pain was located equally between his low back and 
his right leg, and veteran was diagnosed as having right 
lower extremity radiculopathy; on June 2004 private 
examination, the veteran was noted to have mild tenderness 
with palpation over the right sacroiliac joint, with the left 
normal, and to have diminished sensation to pinprick and 
vibration over the L4-5 distribution of the right lower 
extremity, compared to the left; on October 2004 examination 
was negative for clinically significant lumbodisc pathology, 
spinal stenosis, or radiculopathy; and the August 2006 VA 
examiner found the veteran to have right leg radiculopathy, 
but not left leg radiculopathy.

In any event, the September 1978 Medical Board report notes 
that the veteran had reported moderate spasm in the left 
lower extremity that had resolved with symptomatic and 
conservative care, but found neurologic examination of the 
veteran unremarkable at the time, and noted no disc disease 
at plain film examination of the lumbosacral spine.  
Additionally, after that report, there is no indication of 
radiculopathy in either leg until more than 20 years after 
the veteran's separation from service.  Thus, the Board 
determines that the evidence of radiculopathy in this case 
does not put the total evidence of the veteran's service 
connection claim in relative equipoise.

Finally, the Board determines that although the veteran's 
idiopathic scoliosis was not noted on entrance examination, 
there is clear and unmistakable evidence that such condition 
preceded the veteran's period of service.  The September 1978 
Medical Board report clearly expresses that idiopathic 
scoliosis preexisted his period of service, and was neither 
incurred in, nor aggravated by, a period of active military 
service, noting that the veteran's family history was 
significant in that his sister had a "curve of the back".  
Moreover, there is no medical evidence in the record 
indicating that the veteran's scoliosis was incurred in 
service, or that such condition became worse during his 
period of service.  As the Board finds clear and unmistakable 
evidence that that the veteran's scoliosis preexisted his 
period of service and was not aggravated by such period of 
service, service connection is not warranted under 38 
U.S.C.A. § 1132.

Accordingly, service connection for a back condition is not 
warranted in this case.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.

IV. Independent Medical Examination

The Board notes the contention of the veteran's 
representative at the September 2006 Board hearing that 
further medical inquiry should be conducted in this case and, 
specifically, that a medical examination should be conducted 
by an independent medical examiner (IME).

When, in the judgment of the Board, an additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board will obtain an opinion from 
an IME.  38 C.F.R. § 20.901(d).  A claimant or his 
representative can request that the Board obtain an IME 
opinion, and the request will be granted upon a showing of 
good cause, such as the identification of a complex or 
controversial medical or legal issue involved in the appeal 
that warrants obtaining such an opinion.  38 C.F.R. § 20.902.

However, while noting the existence of conflicting medical 
opinions in the instant case, the Board finds that the 
medical complexity or controversy of the instant case does 
not warrant an additional medical opinion.  For the reasons 
set forth above, the Board simply finds the August 2006 VA 
examiner's opinion to be more persuasive than Dr. D.'s June 
2005 opinion.  Moreover, as discussed above, the fact that 
the first recorded diagnosis of degenerative disc disease was 
so many years after service tends to substantiate the August 
2006 VA examiner's opinion, rather than Dr. D.'s June 2005 
opinion.  Accordingly, an IME is not required in the instant 
case.


















ORDER

1. New and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
back condition, to include idiopathic scoliosis of the lower 
thoracic spine, spondylolisthesis, degenerative disc disease, 
and facet degeneration of the low back with radicular 
features of the left lower extremity, is reopened; to this 
extent only, the veteran's claim is granted.

2. Entitlement to service connection for a back condition, to 
include idiopathic scoliosis of the lower thoracic spine, 
spondylolisthesis, degenerative disc disease, and facet 
degeneration of the low back with radicular features of the 
left lower extremity, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


